 



EXHIBIT 10.3.2



--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

NOTE PURCHASE AGREEMENT

among

CAPITALSOURCE FUNDING II TRUST,
as Issuer

CS FUNDING II DEPOSITOR LLC,
as Depositor

CAPITALSOURCE FINANCE LLC
as Loan Originator

and

CITIGROUP GLOBAL MARKETS REALTY CORP.
as Purchaser

Dated as of September 17, 2003

COMMERCIAL LOAN BACKED NOTES



--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

              ARTICLE I         DEFINITIONS     SECTION 1.01   Certain Defined
Terms   1 SECTION 1.02   Other Definitional Provisions   2     ARTICLE II      
  CLOSING AND PURCHASES OF
ADDITIONAL NOTE PRINCIPAL BALANCES     SECTION 2.01   Closing   3 SECTION 2.02  
Requests for Purchases of Additional Note Principal Balances; Reductions in Note
Principal Balance   3     ARTICLE III         TRANSFER DATES     SECTION 3.01  
Transfer Dates   4     ARTICLE IV         CONDITIONS PRECEDENT     SECTION 4.01
  Closing Subject to Conditions Precedent   5     ARTICLE V        
REPRESENTATIONS AND WARRANTIES
OF THE ISSUER AND THE DEPOSITOR     SECTION 5.01   Representations and
Warranties   7 SECTION 5.02   Securities Act   10 SECTION 5.03   No Fee   10
SECTION 5.04   Information   10 SECTION 5.05   The Purchased Notes   10 SECTION
5.06   Use of Proceeds   10 SECTION 5.07   The Depositor   10 SECTION 5.08  
Taxes, etc   10

i



--------------------------------------------------------------------------------



 

          SECTION 5.09   Financial Condition   11     ARTICLE VI        
REPRESENTATIONS AND WARRANTIES
WITH RESPECT TO THE PURCHASER     SECTION 6.01   Representations and Warranties
  11     ARTICLE VII         COVENANTS OF THE ISSUER AND THE DEPOSITOR    
SECTION 7.01   Information from the Issuer   12 SECTION 7.02   Access to
Information   13 SECTION 7.03   Ownership and Security Interests; Further
Assurances   13 SECTION 7.04   Covenants   13 SECTION 7.05   Amendments   13
SECTION 7.06   With Respect to the Exempt Status of the Purchased Notes   14    
ARTICLE VIII         ADDITIONAL COVENANTS     SECTION 8.01   Legal Conditions to
Closing   14 SECTION 8.02   Mutual Obligations   14 SECTION 8.03   Restrictions
on Transfer   14     ARTICLE IX         INDEMNIFICATION     SECTION 9.01  
Indemnification of Purchaser   14     ARTICLE X         LIMITED RECOURSE    
SECTION 10.01   Limited Recourse   15     ARTICLE XI         MISCELLANEOUS    

ii



--------------------------------------------------------------------------------



 

          SECTION 11.01   Amendments   15 SECTION 11.02   Notices   15 SECTION
11.03   No Waiver; Remedies   15 SECTION 11.04   Binding Effect; Assignability  
16 SECTION 11.05   Provision of Documents and Information   16 SECTION 11.06  
GOVERNING LAW; JURISDICTION   16 SECTION 11.07   No Proceedings   17 SECTION
11.08   Execution in Counterparts   17 SECTION 11.09   No Recourse - Purchaser
and Depositor   17 SECTION 11.10   Survival   18 SECTION 11.11   Tax
Characterization   18 SECTION 11.12   Conflicts   18 SECTION 11.13   Limitation
on Liability   18

Schedule I - Information for Notices

Exhibit A                      Borrowing Base Certificate

Exhibit B                      Form of Certificate from Closing Attorney

iii



--------------------------------------------------------------------------------



 



NOTE PURCHASE AGREEMENT

          NOTE PURCHASE AGREEMENT dated as of September 17, 2003 (the “Note
Purchase Agreement”), among CapitalSource Funding II Trust (the “Issuer”), CS
Funding II Depositor LLC (the “Depositor”), CapitalSource Finance LLC
(“CapitalSource”) and Citigroup Global Markets Realty Corp. (“Citigroup,” and in
its capacity as Purchaser hereunder, the “Purchaser”).

          The parties hereto agree as follows:

ARTICLE I

DEFINITIONS

          SECTION 1.01 Certain Defined Terms. Capitalized terms used herein
without definition shall have the meanings set forth in the Indenture and the
Sale and Servicing Agreement (as defined below). Additionally, the following
terms shall have the following meanings:

          “Closing” shall have the meaning set forth in Section 2.01.

          “Closing Date” shall have the meaning set forth in Section 2.01.

          “Commitment Fee” shall mean the commitment fee payable to the
Purchaser on the Closing Date equal to (a) 35 basis points (0.35%) multiplied by
(b) $400,000,000, such payment to be made in Dollars, in immediately available
funds, without deduction, set-off or counterclaim.

          “Confidential Information” means all marketing information, financial
information, terms sheets and other information concerning the transactions
contemplated thereby, prepared by the Purchaser and its Affiliates.

          “Eligible Loan” shall have the meaning set forth in the Sale and
Servicing Agreement.

          “Exchange Act” means the Securities Exchange Act of 1934, as amended.

          “Governmental Actions” means any and all consents, approvals, permits,
orders, authorizations, waivers, exceptions, variances, exemptions or licenses
of, or registrations, declarations or filings with, any Governmental Authority
required under any Governmental Rules.

          “Governmental Authority” means the United States of America, any state
or other political subdivision thereof and any entity exercising executive,
legislative, judicial, regulatory or administrative functions of or pertaining
to government and having jurisdiction over the applicable Person.

          “Governmental Rules” means any and all laws, statutes, codes, rules,
regulations, ordinances, orders, writs, decrees and injunctions, of any
Governmental Authority and any and all

 



--------------------------------------------------------------------------------



 



legally binding conditions, standards, prohibitions, requirements and judgments
of any Governmental Authority.

          “Indemnified Party” means the Purchaser and any of its officers,
directors, employees, agents, representatives, assignees and Affiliates and any
Person who controls the Purchaser or its Affiliates within the meaning of
Section 15 of the Securities Act or Section 20 of the Exchange Act.

          “Indenture” means the Indenture dated as of September 17, 2003 among
the Issuer as Issuer and Wells Fargo Bank Minnesota, National Association as
Indenture Trustee as the same may be amended and supplemented from time to time.

          “Investment Company Act” shall have the meaning provided in Section
5.01(i).

          “Lien” means, with respect to any asset, (a) any mortgage, lien,
pledge, charge, security interest, hypothecation, option or encumbrance of any
kind in respect of such asset or (b) the interest of a vendor or lessor under
any conditional sale agreement, financing lease or other title retention
agreement relating to such asset.

          “Loan Originator” means CapitalSource, as originator of the Loans.

          “Maximum Note Principal Balance” means an amount equal to
$400,000,000, less (i) the aggregate outstanding Note Principal Balance of the
Purchased Notes, less (ii) any reductions pursuant to Section 2.06 of the Sale
and Servicing Agreement.

          “Purchaser” means the Purchaser and its permitted successors and
assigns.

          “Purchased Notes” means the CapitalSource Funding II Trust Commercial
Loan Backed Notes issued by the Issuer pursuant to the Indenture.

          “Sale and Servicing Agreement” means the Sale and Servicing Agreement
dated as of September 17, 2003, among the Issuer, the Depositor, the Loan
Originator, the Servicer and Wells Fargo Bank Minnesota, National Association as
Indenture Trustee, Collateral Custodian and Backup Servicer, as the same may be
amended, modified or supplemented from time to time.

          “Servicer” means CapitalSource Finance LLC or its permitted successors
and assigns.

          SECTION 1.02 Other Definitional Provisions.

          (a) All terms defined in this Note Purchase Agreement shall have the
defined meanings when used in any certificate or other document made or
delivered pursuant hereto unless otherwise defined therein.

          (b) As used herein and in any certificate or other document made or
delivered pursuant hereto or thereto, accounting terms not defined in
Section 1.01, and accounting terms

2



--------------------------------------------------------------------------------



 



partially defined in Section 1.01 to the extent not defined, shall have the
respective meanings given to them under generally accepted accounting
principles. To the extent that the definitions of accounting terms herein are
inconsistent with the meanings of such terms under generally accepted accounting
principles, the definitions contained herein shall control.

          (c) The words “hereof,” “herein” and “hereunder” and words of similar
import when used in this Note Purchase Agreement shall refer to this Note
Purchase Agreement as a whole and not to any particular provision of this Note
Purchase Agreement; and Section, subsection, Schedule and Exhibit references
contained in this Note Purchase Agreement are references to Sections,
subsections, and Exhibits in or to this Note Purchase Agreement unless otherwise
specified.

ARTICLE II

CLOSING AND PURCHASES OF
ADDITIONAL NOTE PRINCIPAL BALANCES

          SECTION 2.01 Closing. The closing (the “Closing”) of the execution of
the Basic Documents shall take place at 10:00 a.m. at the offices of Thacher
Proffitt & Wood LLP, Two World Financial Center, New York, New York 10281 on
September 17, 2003, or if the conditions to closing set forth in Article IV of
this Note Purchase Agreement shall not have been satisfied or waived by such
date, as soon as practicable after such conditions shall have been satisfied or
waived, or at such other time, date and place as the parties shall agree upon
(the date of the Closing being referred to herein as the “Closing Date”). On the
Closing Date the Purchaser shall have received the Commitment Fee in immediately
available funds, in accordance with the Purchaser’s wiring instructions.

          SECTION 2.02 Requests for Purchases of Additional Note Principal
Balances; Reductions in Note Principal Balance. (a) At any time during the
Revolving Period no later than 12:00 p.m. New York time at least one
(1) Business Day prior to a proposed Transfer Date, to the extent that the
aggregate outstanding Note Principal Balance of the Purchased Notes (after
giving effect to the proposed purchase) is less than the Maximum Note Principal
Balance, and subject to the terms and conditions hereof and in accordance with
the other Basic Documents, the Issuer may request that the Purchaser purchase
Additional Note Principal Balances (each such request, a “Notice of Additional
Note Principal Balance”) in the form attached as Exhibit A to the Sale and
Servicing Agreement. In addition, in connection with such Notice of Additional
Note Principal Balance the Issuer shall deliver or cause the delivery of (i) a
Borrowing Base Certificate in the form attached as Exhibit F to the Sale and
Servicing Agreement, and a Loan Schedule, (ii) a copy of the S&SA Assignment
executed by the Depositor and the Issuer with respect to the Eligible Loans
proposed as Collateral for such Additional Note Principal Balance, (iii) a copy
of the LPA Assignment executed by the Loan Originator and the Depositor and
(iv) such additional information as may be reasonably requested by the
Purchaser.

          (b) In addition, the Issuer shall or shall cause the Servicer to
deliver to the Collateral Custodian (i) no later than 12:00 p.m. New York time
on the Business Day prior to the Transfer

3



--------------------------------------------------------------------------------



 



Date, by facsimile transmission or in an electronic format mutually agreed upon
by the Servicer and the Collateral Custodian, a copy of the duly executed
original Underlying Notes of the Eligible Loans and the related Assignments of
Mortgage (if any) and, if any Loans are closed in escrow, a certificate (in the
form of Exhibit B) from the closing attorneys of such Eligible Loans certifying
the possession of the Required Loan Documents; provided, however,
notwithstanding the foregoing, the Required Loan Documents (including any UCCs
included in the Required Loan Documents) shall be in the possession of the
Collateral Custodian within two (2) Business Days of any related Transfer Date
as to such Loans.

     On the identified Transfer Date, the Purchaser may (in the exercise of its
sole and absolute discretion) purchase the Additional Note Principal Balances
requested in the Notice of Additional Note Principal Balance, subject to the
terms and conditions and in reliance upon the covenants, representations and
warranties set forth herein and in the other Basic Documents.

ARTICLE III

TRANSFER DATES

          SECTION 3.01 Transfer Dates.

          (a) Subject to the conditions and terms set forth herein and in
Section 2.06 of the Sale and Servicing Agreement with respect to each Transfer
Date, the Purchaser’s purchase of Additional Note Principal Balances shall be
subject to the satisfaction, as of the applicable Transfer Date, of each of the
following additional conditions:

          (i) With respect to the initial Transfer Date only, the Purchaser
shall have received the Commitment Fee;

          (ii) Each document required to be provided pursuant to Section 2.02
hereof shall have been provided to the Purchaser;

          (iii) Each condition set forth in Section 2.06 of the Sale and
Servicing Agreement shall have been satisfied;

          (iv) Each of the representations and warranties of the Issuer, the
Servicer, the Loan Originator and the Depositor made in the Basic Documents
shall be true and correct as of such date (except to the extent they expressly
relate to an earlier or later time);

          (v) The Issuer, the Servicer, the Loan Originator and the Depositor
shall be in compliance with all of their respective covenants contained in the
Basic Documents and the Purchased Notes, including, without limitation, the
financial covenants contained in Section 7.01 of the Sale and Servicing
Agreement;

          (vi) No Event of Default or Default shall have occurred and be
continuing; and

4



--------------------------------------------------------------------------------



 



          (vii) With respect to each Transfer Date other than the initial
Transfer Date, the Purchaser shall have received evidence reasonably
satisfactory to it of the completion of all recordings, registrations, and
filings as may be necessary or, in the reasonable opinion of the Purchaser,
desirable to perfect or evidence the assignments required to be effected on such
Transfer Date in accordance with the Sale and Servicing Agreement including,
without limitation, the assignment of the Loans and the proceeds thereof
required to be assigned pursuant to the related LPA Assignment, S&SA Assignment
and the Indenture.

          (b) The Purchaser shall determine in its reasonable discretion whether
each of the above conditions have been met and its determination shall be
binding on the parties hereto.

          (c) The price paid by the Purchaser on each Transfer Date for the
Additional Note Principal Balance purchased on such Transfer Date shall be equal
to the amount of such Additional Note Principal Balance, and shall be remitted
not later than 5:00 p.m. New York City time on the Transfer Date by wire
transfer of immediately available funds to or at the direction of the Loan
Originator on behalf of the Issuer.

          (d) The Purchaser shall record on the schedule attached to the
Purchased Notes, the date and amount of any Additional Note Principal Balance
purchased by it; provided, that failure to make such recordation on such
schedule or any error in such schedule shall not adversely affect the
Purchaser’s rights with respect to its Note Principal Balance and its right to
receive interest payments in respect of the Note Principal Balance actually
held. Absent manifest error, the Note Principal Balance of the Purchased Notes
as set forth in the Purchaser’s records shall be binding upon the parties
hereto, notwithstanding any notation or record made or kept by any other party
hereto.

ARTICLE IV

CONDITIONS PRECEDENT

          SECTION 4.01 Closing Subject to Conditions Precedent. The Closing of
the Basic Documents is subject to the satisfaction at the time of the Closing of
the following conditions (any or all of which may be waived by the Purchaser in
its sole discretion):

          (a) Payment of Commitment Fee. The Purchaser shall have received the
full amount of the Commitment Fee, in immediately available funds, in accordance
with the Purchaser’s wiring instructions.

          (b) Performance by the Issuer, the Depositor, the Servicer and the
Loan Originator. All the terms, covenants, agreements and conditions of the
Basic Documents to be complied with and performed by the Issuer, the Depositor,
the Servicer and the Loan Originator on or before the Closing Date shall have
been complied with and performed in all material respects.

5



--------------------------------------------------------------------------------



 



          (c) Representations and Warranties. Each of the representations and
warranties of the Issuer, the Depositor, the Servicer and the Loan Originator
made in the Basic Documents shall be true and correct in all material respects
as of the Closing Date (except to the extent they expressly relate to an earlier
or later time).

          (d) Officer’s Certificate. The Purchaser shall have received in form
and substance reasonably satisfactory to the Purchaser an Officer’s Certificate
from the Loan Originator, the Depositor and the Servicer and a certificate of an
Authorized Officer of the Issuer, dated the Closing Date, certifying to the
satisfaction of the conditions set forth in the preceding paragraphs (b) and
(c).

          (e) Opinions of Counsel to the Issuer, the Loan Originator, the
Servicer and the Depositor. Counsel to the Issuer, the Loan Originator, the
Servicer and the Depositor shall have delivered to the Purchaser opinions, dated
as of the Closing Date and reasonably satisfactory in form and substance to the
Purchaser and its counsel. In addition to the foregoing, the Loan Originator
shall have caused its counsel to deliver to the Purchaser an opinion to the
effect that the Issuer will not be treated as an association (or publicly traded
partnership) taxable as a corporation or as a taxable mortgage pool, for federal
income tax purposes.

          (f) Opinions of Counsel to the Indenture Trustee. Counsel to the
Indenture Trustee shall have delivered to the Purchaser a favorable opinion,
dated as of the Closing Date and reasonably satisfactory in form and substance
to the Purchaser and its counsel.

          (g) Opinions of Counsel to the Owner Trustee. Delaware counsel to the
Owner Trustee of the Issuer shall have delivered to the Purchaser favorable
opinions regarding the formation, existence and standing of the Issuer and of
the Issuer’s execution, authorization and delivery of each of the Basic
Documents to which it is a party and such other matters as the Purchaser may
reasonably request, dated as of the Closing Date and reasonably satisfactory in
form and substance to the Purchaser and its counsel.

          (h) Filings and Recordations. Within 10 (ten) days of the Closing Date
and on or prior to each Transfer Date, the Purchaser shall have received
evidence reasonably satisfactory to it of (i) the completion of all recordings,
registrations, and filings as may be necessary or, in the reasonable opinion of
the Purchaser, desirable to perfect or evidence the assignment by the Loan
Originator to the Depositor of the Loan Originator’s ownership interest in the
Trust Estate including, without limitation, the Eligible Loans conveyed pursuant
to the Loan Sale Agreement and the proceeds thereof, (ii) the completion of all
recordings, registrations and filings as may be necessary or, in the reasonable
opinion of the Purchaser, desirable to perfect or evidence the assignment by the
Depositor to the Issuer of the Depositor’s ownership interest in the Collateral
including, without limitation, the Loans, the Loan Collateral and the proceeds
thereof, (iii) the completion of all recordings, registrations, and filings as
may be necessary or, in the reasonable opinion of the Purchaser, desirable to
perfect or evidence the grant of a first priority perfected security interest in
the Issuer’s ownership interest in the Collateral including, without limitation,
the Loans, in favor of the Indenture Trustee, subject to no Liens prior to the
Lien of the Indenture, and (iv) evidence satisfactory to the Purchaser of the
transfer of the Required Equity Contribution by the Depositor to the Issuer.

6



--------------------------------------------------------------------------------



 



          (i) Documents. The Purchaser shall have received a duly executed
counterpart of each of the Basic Documents, in form acceptable to the Purchaser,
the Purchased Notes and each and every document or certification delivered by
any party in connection with any of the Basic Documents or the Purchased Notes,
and each such document shall be in full force and effect.

          (j) Actions or Proceedings. No action, suit, proceeding or
investigation by or before any Governmental Authority shall have been instituted
to restrain or prohibit the consummation of, or to invalidate, any of the
transactions contemplated by the Basic Documents, the Purchased Notes and the
documents related thereto in any material respect.

          (k) Approvals and Consents. All Governmental Actions of all
Governmental Authorities required with respect to the transactions contemplated
by the Basic Documents, the Purchased Notes and the documents related thereto
shall have been obtained or made.

          (l) Accounts. The Purchaser shall have received evidence reasonably
satisfactory to it that each Trust Account has each been established in
accordance with the terms of the Sale and Servicing Agreement.

          (m) Reserved.

          (n) Other Documents. The Issuer, the Loan Originator, the Depositor
and the Servicer shall have furnished to the Purchaser such other opinions,
information, certificates and documents as the Purchaser may reasonably request.

          (o) Proceedings in Contemplation of Sale of Purchased Notes. All
actions and proceedings undertaken by the Issuer, the Loan Originator, the
Depositor and the Servicer in connection with the issuance and sale of the
Purchased Notes as herein contemplated shall be satisfactory in all respects to
the Purchaser and its counsel.

          (p) Financial Covenants. The Loan Originator shall be in compliance
with the financial covenants set forth in Section 7.01 of the Sale and Servicing
Agreement.

          If any condition specified in this Section 4.01 shall not have been
fulfilled when and as required to be fulfilled, this Agreement may be terminated
by the Purchaser by notice to the Loan Originator at any time at or prior to the
Closing Date, and the Purchaser shall incur no liability as a result of such
termination.

ARTICLE V

REPRESENTATIONS AND WARRANTIES
OF THE ISSUER AND THE DEPOSITOR

7



--------------------------------------------------------------------------------



 



          SECTION 5.01 Representations and Warranties. The Issuer and the
Depositor hereby jointly and severally make the following representations and
warranties to the Purchaser, as of the Closing Date, and as of each Transfer
Date, and the Purchaser shall be deemed to have relied on such representations
and warranties in making purchases of Additional Note Principal Balances on each
Transfer Date:

          (a) The Issuer has been duly organized and is validly existing and in
good standing as a statutory trust under the laws of the State of Delaware, with
requisite trust power and authority to own its properties and to transact the
business in which it is now engaged, and is duly qualified to do business and is
in good standing (or is exempt from such requirements) in each State of the
United States where the nature of its business requires it to be so qualified
and the failure to be so qualified and in good standing would reasonably be
expected to have a material adverse effect on the Issuer or any adverse effect
on the interests of the Purchaser.

          (b) The issuance, sale, assignment and conveyance of the Purchased
Notes and the Additional Note Principal Balances, the performance of the
Issuer’s obligations under each Basic Document to which it is a party and the
consummation of the transactions therein contemplated will not conflict with or
result in a breach of any of the terms or provisions of, or constitute a default
under, or result in the creation or imposition of any Lien (other than any Lien
created by the Basic Documents), charge or encumbrance upon any of the property
or assets of the Issuer or any of its Affiliates pursuant to the terms of, any
indenture, mortgage, deed of trust, loan agreement or other agreement or
instrument to which it or any of its Affiliates is bound or to which any of its
property or assets is subject, nor will such action result in any violation of
the provisions of its organizational documents or any Governmental Rule
applicable to the Issuer, in each case which could reasonably be expected to
have a material adverse effect on the transactions contemplated therein.

          (c) No Governmental Action which has not been obtained is required by
or with respect to the Issuer in connection with the execution and delivery to
the Purchaser of the Purchased Notes. No Governmental Action which has not been
obtained is required by or with respect to the Issuer in connection with the
execution and delivery of any of the Basic Documents to which the Issuer is a
party or the consummation by the Issuer of the transactions contemplated thereby
except for any requirements under state securities or “blue sky” laws in
connection with any transfer of the Purchased Notes.

          (d) The Issuer possesses all material licenses, certificates,
authorities or permits issued by the appropriate state, federal or foreign
regulatory agencies or bodies necessary to conduct the business now operated by
it, and has not received any notice of proceedings relating to the revocation or
modification of any such license, certificate, authority or permit which, singly
or in the aggregate, would reasonably be expected to materially and adversely
affect its condition, financial or otherwise, or its earnings, business affairs
or business prospects.

          (e) Each of the Basic Documents to which the Issuer is a party has
been duly authorized, executed and delivered by the Issuer and is a valid and
legally binding obligation of the Issuer, enforceable against the Issuer in
accordance with its terms, subject to enforcement of

8



--------------------------------------------------------------------------------



 



bankruptcy, insolvency, reorganization, moratorium and other similar laws of
general applicability relating to or affecting creditors’ rights and to general
principles of equity.

          (f) The execution, delivery and performance by the Issuer of each of
its obligations under each of the Basic Documents to which it is a party will
not result in a breach or violation of any of the terms and provisions of, or
constitute a default under, any agreement or instrument to which the Issuer is a
party or by which the Issuer is bound or to which any of its properties are
subject or of any statute, order or regulation applicable to the Issuer of any
court, regulatory body, administrative agency or governmental body having
jurisdiction over the Issuer or any of its properties, in each case which could
reasonably be expected to have a material adverse effect on any of the
transactions contemplated therein.

          (g) The Issuer is not in violation of its organizational documents or
in default under any agreement, indenture or instrument the effect of which
violation or default would be material to the Issuer or the transactions
contemplated by the Basic Documents. The Issuer is not a party to, bound by or
in breach or violation of any indenture or other agreement or instrument, or
subject to or in violation of any statute, order or regulation of any court,
regulatory body, administrative agency or governmental body having jurisdiction
over the Issuer that would reasonably be expected to materially and adversely
affect (i) the ability of the Issuer to perform its obligations under any of the
Basic Documents to which it is a party or (ii) the business, operations,
financial condition, properties, assets or prospects of the Issuer.

          (h) There are no actions or proceedings against, or investigations of,
the Issuer pending, or, to the knowledge of the Issuer threatened, before any
Governmental Authority, court, arbitrator, administrative agency or other
tribunal (i) asserting the invalidity of any of the Basic Documents, or (ii)
seeking to prevent the issuance of the Purchased Notes or the consummation of
any of the transactions contemplated by the Basic Documents or the Purchased
Notes, or (iii) that could reasonably be expected to materially and adversely
affect the business, operations, financial condition, properties, assets or
prospects of the Issuer or the validity or enforceability of, or the performance
by the Issuer of its respective obligations under, any of the Basic Documents to
which it is a party or (iv) seeking to affect adversely the income tax
attributes of the Purchased Notes.

          (i) The Issuer is not, and neither the issuance and sale of the
Purchased Notes to the Purchaser nor the activities of the Issuer pursuant to
the Basic Documents, shall render the Issuer an “investment company” or under
the “control” of an “investment company” as such terms are defined in the
Investment Company Act of 1940, as amended (the “Investment Company Act”).

          (j) It is not necessary to qualify the Indenture under the Trust
Indenture Act of 1939, as amended.

          (k) The Issuer is solvent and has adequate capital for its business
and undertakings.

          (l) The chief executive offices of the Issuer are located at c/o
Wilmington Trust Company, Rodney Square North, 1100 North Market Street,
Wilmington, Delaware 19890, or, with

9



--------------------------------------------------------------------------------



 



the consent of the Purchaser, such other address as shall be designated by the
Issuer in a written notice to the other parties hereto.

          (m) There are no contracts, agreements or understandings between the
Issuer and any Person granting such Person the right to require the filing at
any time of a registration statement under the Act with respect to the Purchased
Notes.

          SECTION 5.02 Securities Act. Assuming the accuracy of the
representations and warranties of and compliance with the covenants of the
Purchaser, contained herein, the sale of the Purchased Notes and the sale of
Additional Note Principal Balances pursuant to this Agreement are each exempt
from the registration and prospectus delivery requirements of the Act. In the
case of the offer or sale of the Purchased Notes, no form of general
solicitation or general advertising was used by the Issuer, any Affiliates of
the Issuer or any person acting on its or their behalf, including, but not
limited to, advertisements, articles, notices or other communications published
in any newspaper, magazine or similar medium or broadcast over television or
radio, or any seminar or meeting whose attendees have been invited by any
general solicitation or general advertising. Neither the Issuer, any Affiliates
of the Issuer nor any Person acting on its or their behalf has offered or sold,
nor will the Issuer or any Person acting on its behalf offer or sell directly or
indirectly, the Purchased Notes or any other security in any manner that,
assuming the accuracy of the representations and warranties and the performance
of the covenants given by the Purchaser and compliance with the applicable
provisions of the Indenture with respect to each transfer of the Purchased
Notes, would render the issuance and sale of the Purchased Notes as contemplated
hereby a violation of Section 5 of the Securities Act or the registration or
qualification requirements of any state securities laws, nor has any such Person
authorized, nor will it authorize, any Person to act in such manner.

          SECTION 5.03 No Fee. Neither the Issuer, nor the Depositor, nor any of
their Affiliates has paid or agreed to pay to any Person any compensation for
soliciting another to purchase the Purchased Notes.

          SECTION 5.04 Information. The information provided pursuant to Section
7.01(a) hereof will, at the date thereof, be true and correct in all material
respects.

          SECTION 5.05 The Purchased Notes. The Purchased Notes have been duly
and validly authorized, and, when executed and authenticated in accordance with
the terms of the Indenture, and delivered to and paid for in accordance with
this Note Purchase Agreement, will be duly and validly issued and outstanding
and will be entitled to the benefits of the Indenture.

          SECTION 5.06 Use of Proceeds. No proceeds of a purchase hereunder will
be used (i) for a purpose that violates or would be inconsistent with
Regulations T, U or X promulgated by the Board of Governors of the Federal
Reserve System from time to time or (ii) to acquire any security in any
transaction in violation of Section 13 or 14 of the Exchange Act.

10



--------------------------------------------------------------------------------



 



          SECTION 5.07 The Depositor. The Depositor hereby makes to the
Purchaser each of the representations, warranties and covenants set forth in
Section 3.01 of the Sale and Servicing Agreement as of the Closing Date and as
of each Transfer Date (except to the extent that any such representation,
warranty or covenant is expressly made as of another date).

          SECTION 5.08 Taxes, etc. Any taxes, fees and other charges of
Governmental Authorities applicable to the Issuer and the Depositor, except for
franchise or income taxes, in connection with the execution, delivery and
performance by the Issuer and the Depositor of each Basic Document to which they
are parties, the issuance of the Purchased Notes or otherwise applicable to the
Issuer or the Depositor in connection with the Trust Estate have been paid or
will be paid by the Issuer or the Depositor, as applicable, at or prior to the
Closing Date or Transfer Date, to the extent then due.

          SECTION 5.09 Financial Condition. On the date hereof and on each
Transfer Date, neither the Issuer nor the Depositor is subject to a Bankruptcy
Event or has reason to believe that its insolvency is imminent.

ARTICLE VI

REPRESENTATIONS AND WARRANTIES
WITH RESPECT TO THE PURCHASER

          SECTION 6.01 Representations and Warranties. The Purchaser hereby
makes the following representations and warranties, as to itself, to the Issuer
and the Depositor on which the same are relying in entering into this Note
Purchase Agreement.

          (a) Organization. The Purchaser has been duly organized and is validly
existing and in good standing under the laws of the jurisdiction of its
organization with power and authority to own its properties and to transact the
business in which it is now engaged.

          (b) Authority, etc. The Purchaser has all requisite power and
authority to enter into and perform its obligations under this Note Purchase
Agreement and to consummate the transactions herein contemplated. The execution
and delivery by the Purchaser of this Note Purchase Agreement and the
consummation by the Purchaser of the transactions contemplated hereby have been
duly and validly authorized by all necessary organizational action on the part
of the Purchaser. This Note Purchase Agreement has been duly and validly
executed and delivered by the Purchaser and constitutes a legal, valid and
binding obligation of the Purchaser, enforceable against the Purchaser in
accordance with its terms, subject as to enforcement to bankruptcy,
reorganization, insolvency, moratorium and other similar laws of general
applicability relating to or affecting creditors’ rights and to general
principles of equity. Neither the execution and delivery by the Purchaser of
this Note Purchase Agreement nor the consummation by the Purchaser of any of the
transactions contemplated hereby, nor the fulfillment by the Purchaser of the
terms hereof, will

11



--------------------------------------------------------------------------------



 



conflict with, or violate, result in a breach of or constitute a default under
any term or provision of the Purchaser’s organizational documents or any
Governmental Rule applicable to the Purchaser.

          (c) Institutional Accredited Investor. The Purchaser is an
institutional “accredited investor” within the meaning of subparagraph (a)(1),
(2), (3) or (7) of Rule 501 under the 1933 Act (an “Institutional Accredited
Investor”) that is acquiring the Purchased Notes for its own account or for one
or more accounts (each of which is an Institutional Accredited Investor) as to
each of which it exercises sole investment discretion.

          (d) ERISA. The Purchaser either (i) is not, and not acquiring the
Purchased Notes on behalf of or with the assets of, an employee benefit plan or
other retirement plan or arrangement subject to Title I of ERISA or Section 4975
of the Code, or (b) is, or is acquiring the Purchased Notes on behalf of or with
the assets of, an employee benefit plan or other retirement plan or arrangement
subject to Title I of ERISA of Section 4975 of the Code and the conditions for
exemptive relief under at least one of the following prohibited transaction
class exemptions have been satisfied: Prohibited Transaction Class Exemption
(“PTCE”)  96-23 (relating to transactions effected by an “in-house asset
manager”), PTCE 95-60 (relating to transactions involving insurance company
general accounts), PTCE 91-38 (relating to transactions involving bank
collective investment funds), PTCE 90-1 (relating to transactions involving
insurance company pooled separate accounts), and PTCE 84-14 (relating to
transactions effected by a “qualified professional asset manager”).

          (e) Securities Act. The Purchaser will acquire the Purchased Notes
pursuant to this Note Purchase Agreement without a view to any public
distribution thereof, and will not offer to sell or otherwise dispose of the
Purchased Notes (or any interest therein) in violation of any of the
registration requirements of the Act or any applicable state or other securities
laws, or by means of any form of general solicitation or general advertising
(within the meaning of Regulation D under the Securities Act) and will comply
with the requirements of the Indenture. The Purchaser acknowledges that it has
no right to require the Issuer or any other Person to register the Purchased
Notes under the Securities Act or any other securities law.

          (f) Conflicts With Law. The execution, delivery and performance by the
Purchaser of its obligations under this Note Purchase Agreement will not result
in a breach or violation of any of the terms or provisions of, or constitute a
default under, any agreement or instrument to which the Purchaser is a party or
by which the Purchaser is bound or of any statute, order or regulation
applicable to the Purchaser of any court, regulatory body, administrative agency
or governmental body having jurisdiction over the Purchaser, in each case which
could be expected to have a material adverse effect on the transactions
contemplated therein.

          (g) Conflicts With Agreements, etc. The Purchaser is not in violation
of its organizational documents or in default under any agreement, indenture or
instrument the effect of which violation or default would be materially adverse
to the Purchaser in the performance of its obligations or duties under any of
the Basic Documents to which it is a party. The Purchaser is not a party to,
bound by or in breach or violation of any indenture or other agreement or
instrument, or subject to or in violation of any statute, order or regulation of
any court, regulatory body,

12



--------------------------------------------------------------------------------



 



administrative agency or governmental body having jurisdiction over the
Purchaser that materially and adversely affects, or which could be expected in
the future to materially and adversely affect the ability of the Purchaser to
perform its obligations under this Note Purchase Agreement.

ARTICLE VII

COVENANTS OF THE ISSUER AND THE DEPOSITOR

          SECTION 7.01 Information from the Issuer. So long as the Purchased
Notes remain outstanding, the Issuer and the Depositor shall each furnish to the
Purchaser:

          (a) such information (including financial information), documents,
records or reports with respect to the Collateral, including, without
limitation, the Loans and the Loan Collateral, the Issuer, the Loan Originator,
the Servicer or the Depositor as the Purchaser may from time to time reasonably
request;

          (b) as soon as possible and in any event within five (5) Business Days
after the occurrence thereof, notice of each Event of Default under the Sale and
Servicing Agreement or the Indenture, and each Default; and

          (c) promptly and in any event within 30 days after the occurrence
thereof, written notice of a change in address of the chief executive office or
place of organization of the Issuer, the Loan Originator or the Depositor.

          SECTION 7.02 Access to Information. So long as the Purchased Notes
remain outstanding, each of the Issuer and the Depositor shall, on reasonable
request from time to time during regular business hours, permit the Purchaser,
or their agents or representatives to:

          (a) examine all books, records and documents (including computer tapes
and disks) in the possession or under the control of the Issuer or the Depositor
relating to the Eligible Loans or the Basic Documents as may be requested, and

          (b) visit the offices and property of the Issuer and the Depositor for
the purpose of examining such materials described in clause (a) above.

          SECTION 7.03 Ownership and Security Interests; Further Assurances. The
Depositor will take all action reasonably necessary to maintain the Issuer’s
ownership interest in the Loans and the other items sold pursuant to Article II
of the Sale and Servicing Agreement. The Issuer and the Depositor will take all
action necessary to maintain the Indenture Trustee’s security interest in the
Eligible Loans and the other items pledged to the Indenture Trustee pursuant to
the Indenture.

13



--------------------------------------------------------------------------------



 



          The Issuer and the Depositor agree to take any and all acts and to
execute any and all further instruments reasonably necessary or requested by the
Purchaser to more fully effect the purposes of this Note Purchase Agreement.

          SECTION 7.04 Covenants. The Issuer and the Depositor shall each duly
observe and perform each of their respective covenants set forth in each of the
Basic Documents to which they are parties.

          SECTION 7.05 Amendments. Neither the Issuer nor the Depositor shall
make, or permit any Person to make, any amendment, modification or change to, or
provide any waiver under any Basic Document to which the Issuer or the
Depositor, as applicable, is a party without the prior written consent of the
Purchaser.

          SECTION 7.06 With Respect to the Exempt Status of the Purchased Notes.

          (a) Neither the Issuer nor the Depositor, nor any of their respective
Affiliates, nor any Person acting on their behalf will, directly or indirectly,
make offers or sales of any security, or solicit offers to buy any security,
under circumstances that would require the registration of the Purchased Notes
under the Securities Act.

          (b) Neither the Issuer nor the Depositor, nor any of their Affiliates,
nor any Person acting on their behalf will engage in any form of general
solicitation or general advertising (within the meaning of Regulation D
promulgated under the Securities Act) in connection with any offer or sale of
the Purchased Notes.

ARTICLE VIII

ADDITIONAL COVENANTS

          SECTION 8.01 Legal Conditions to Closing. The parties hereto will take
all reasonable action necessary to obtain (and will cooperate with one another
in obtaining) any consent, authorization, permit, license, franchise, order or
approval of, or any exemption by, any Governmental Authority or any other
Person, required to be obtained or made by it in connection with any of the
transactions contemplated by this Note Purchase Agreement.

          SECTION 8.02 Mutual Obligations. On and after the Closing, each party
hereto will do, execute and perform all such other acts, deeds and documents as
the other party may from time to time reasonably require in order to carry out
the intent of this Note Purchase Agreement.

          SECTION 8.03 Restrictions on Transfer. The Purchaser agrees that it
will comply with the restrictions on transfer of the Purchased Notes set forth
in the Indenture and resell the Purchased Notes only in compliance with such
restrictions.

14



--------------------------------------------------------------------------------



 



ARTICLE IX

INDEMNIFICATION

          SECTION 9.01 Indemnification of Purchaser. Each of the Issuer and the
Depositor hereby agree to, jointly and severally, indemnify and hold harmless
each Indemnified Party against any and all losses, claims, damages, liabilities,
expenses or judgments (including accounting fees and reasonable legal fees and
other expenses incurred in connection with this Note Purchase Agreement or any
other Basic Document and any action, suit or proceeding or any claim asserted)
(collectively, “Losses”), as incurred (payable promptly upon written request),
for or on account of or arising from or in connection with any information
prepared by and furnished or to be furnished by any of the Issuer, the Loan
Originator or the Depositor pursuant to or in connection with the transactions
contemplated hereby including, without limitation, such written information as
may have been and may be furnished in connection with any due diligence
investigation with respect to the business, operations, financial condition of
the Issuer, the Loan Originator, the Depositor or with respect to the Eligible
Loans, to the extent such information contains any untrue statement of material
fact or omits to state a material fact necessary to make the statements
contained therein in light of the circumstances under which such statements were
made not misleading, except with respect to any such information used by such
Indemnified Party in violation of the Basic Documents which results in such
Losses; provided, however, that neither the Issuer nor the Depositor will be
liable for any portion of any such amount resulting from the gross negligence or
willful misconduct of any Indemnified Party. The indemnities contained in this
Section 9.01 will be in addition to any liability which the Issuer or the
Depositor may otherwise have pursuant to this Note Purchase Agreement and any
other Basic Document.

ARTICLE X

LIMITED RECOURSE

          SECTION 10.01 Limited Recourse. At the option of the Purchaser, in the
event that the Required Overcollateralization Amount is not satisfied on any
date of determination, CapitalSource Finance LLC shall be required to remit to
the Indenture Trustee an amount equal to such shortfall for payment to the
Noteholders pursuant to Section 5.01(b)(7) of the Sale and Servicing Agreement.
Such payment shall be applied to reduce the Note Principal Balance of the
Purchased Notes. Notwithstanding the foregoing, in no event shall CapitalSource
Finance LLC be required to make any payment pursuant to this Section 10.01 if
the amount of the payment (or any portion thereof) would cause the aggregate
amount of payments made by CapitalSource Finance LLC pursuant to this
Section 10.01 on all prior dates during the term of this Agreement to exceed 10%
of the Note Principal Balance outstanding on such date.

15



--------------------------------------------------------------------------------



 



ARTICLE XI

MISCELLANEOUS

          SECTION 11.01 Amendments. No amendment or waiver of any provision of
this Note Purchase Agreement shall in any event be effective unless the same
shall be in writing and signed by all of the parties hereto, and then such
amendment, waiver or consent shall be effective only in the specific instance
and for the specific purpose for which given.

          SECTION 11.02 Notices. All notices and other communications provided
for hereunder shall, unless otherwise stated herein, be in writing (including
telecopies) and mailed, telecopied (with a copy delivered by overnight courier)
or delivered, as to each party hereto, at its address as set forth in Schedule I
hereto or at such other address as shall be designated by such party in a
written notice to the other parties hereto. All such notices and communications
shall be deemed effective upon receipt thereof, and in the case of telecopies,
when receipt is confirmed by telephone.

          SECTION 11.03 No Waiver; Remedies. No failure on the part of any party
hereto to exercise, and no delay in exercising, any right hereunder shall
operate as a waiver thereof; nor shall any single or partial exercise of any
right hereunder preclude any other or further exercise thereof or the exercise
of any other right. The remedies herein provided are cumulative and not
exclusive of any remedies provided by law.

          SECTION 11.04 Binding Effect; Assignability.

          (a) This Note Purchase Agreement shall be binding upon and inure to
the benefit of the Issuer, the Depositor and the Purchaser and their respective
permitted successors and assigns (including any subsequent holders of the
Purchased Notes); provided, however, except as provided in clause (d) below,
neither the Issuer nor the Depositor shall have any right to assign their
respective rights hereunder or interest herein (by operation of law or
otherwise) without the prior written consent of the Purchaser.

          (b) The Purchaser may, in the ordinary course of its business and in
accordance with the Basic Documents and applicable law, including applicable
securities laws, at any time sell to one or more Persons (each, a
“Participant”), participating interests in all or a portion of its rights and
obligations under this Note Purchase Agreement. Notwithstanding any such sale by
the Purchaser of participating interests to a Participant, the Purchaser’s
rights and obligations under this Note Purchase Agreement shall remain
unchanged, the Purchaser shall remain solely responsible for the performance
thereof, and the Issuer and the Depositor shall continue to deal solely and
directly with the Purchaser and shall have no obligations to deal with any
Participant in connection with the Purchaser’s rights and obligations under this
Note Purchase Agreement.

          (c) This Note Purchase Agreement shall create and constitute the
continuing obligation of the parties hereto in accordance with its terms, and
shall remain in full force and effect until such time as all amounts payable
with respect to the Purchased Notes shall have been paid in full.

16



--------------------------------------------------------------------------------



 



          (d) The Purchaser may sell or assign the Purchased Note only with the
prior consent of the Loan Originator unless (i) such sale or assignment is to an
Affiliate of the Purchaser, (ii) such sale or assignment occurs during the
continuance of a Trigger Event under the Sale and Servicing Agreement or (iii)
the Depositor or the Loan Originator breaches a representation or warranty
contained in the Sale and Servicing Agreement. In addition, the Purchaser shall
have the right to sell or finance the Purchased Note pursuant to a repurchase,
financing or similar transaction without the consent of the Loan Originator.

          SECTION 11.05 Provision of Documents and Information. Each of the
Issuer and the Depositor acknowledges and agrees that the Purchaser is permitted
to provide to any subsequent Purchaser, permitted assignees and Participants,
opinions, certificates, documents and other information relating to the Issuer,
the Depositor and the Loans delivered to the Purchaser pursuant to this Note
Purchase Agreement provided that with respect to confidential information, such
subsequent Purchaser, permitted assignees and Participants agree to be bound by
Section 13.15 of the Sale and Servicing Agreement.

          SECTION 11.06 GOVERNING LAW; JURISDICTION. THIS NOTE PURCHASE
AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS OF
THE STATE OF NEW YORK, WITHOUT REFERENCE TO ITS CONFLICT OF LAW PROVISIONS. EACH
OF THE PARTIES TO THIS NOTE PURCHASE AGREEMENT HEREBY AGREES TO THE JURISDICTION
OF THE UNITED STATES DISTRICT COURT FOR THE SOUTHERN DISTRICT OF NEW YORK AND
ANY APPELLATE COURT HAVING JURISDICTION TO REVIEW THE JUDGMENTS THEREOF. EACH OF
THE PARTIES HEREBY WAIVES ANY OBJECTION BASED ON FORUM NON CONVENIENS AND ANY
OBJECTION TO VENUE OF ANY ACTION INSTITUTED HEREUNDER IN ANY OF THE
AFOREMENTIONED COURTS AND CONSENTS TO THE GRANTING OF SUCH LEGAL OR EQUITABLE
RELIEF AS IS DEEMED APPROPRIATE BY SUCH COURT.

          SECTION 11.07 No Proceedings. Until the date that is one year and one
day after the last day on which any amount is outstanding under this Note
Purchase Agreement, the Depositor and the Purchaser hereby covenant and agree
that they will not institute against the Issuer or the Depositor, or join in any
institution against the Issuer or the Depositor of, any bankruptcy,
reorganization, arrangement, insolvency or liquidation proceedings, or other
proceedings under any United States federal or state bankruptcy or similar law.

          SECTION 11.08 Execution in Counterparts. This Note Purchase Agreement
may be executed in any number of counterparts and by different parties hereto in
separate counterparts, each of which when so executed shall be deemed to be an
original and all of which when taken together shall constitute one and the same
agreement.

          SECTION 11.09 No Recourse - Purchaser and Depositor.

          (a) The obligations of the Purchaser under this Note Purchase
Agreement, or any other agreement, instrument, document or certificate executed
and delivered by or issued by the

17



--------------------------------------------------------------------------------



 



Purchaser or any officer thereof are solely the partnership or corporate
obligations of the Purchaser, as the case may be. No recourse shall be had for
payment of any fee or other obligation or claim arising out of or relating to
this Note Purchase Agreement or any other agreement, instrument, document or
certificate executed and delivered or issued by the Purchaser or any officer
thereof in connection therewith, against any stockholder, limited partner,
employee, officer, director or incorporator of the Purchaser.

          (b) The obligations of the Depositor under this Note Purchase
Agreement, or any other agreement, instrument, document or certificate executed
and delivered by or issued by the Depositor or any officer thereof are solely
the limited liability company obligations of the Depositor. No recourse shall be
had for payment of any fee or other obligation or claim arising out of or
relating to this Note Purchase Agreement or any other agreement, instrument,
document or certificate executed and delivered or issued by the Purchaser or any
officer thereof in connection therewith, against any member, managing director,
employee or officer of the Depositor.

          (c) The Purchaser, by accepting the Purchased Notes, acknowledges that
such Purchased Notes represent an obligation of the Issuer and do not represent
an interest in or an obligation of the Loan Originator, the Servicer, the
Depositor, the Administrator, the Owner Trustee, the Indenture Trustee or any
Affiliate thereof and no recourse may be had against such parties or their
assets, except as may be expressly set forth or contemplated in this Agreement,
the Purchased Notes or the Basic Documents.

          SECTION 11.10 Survival. All representations, warranties, covenants,
guaranties and indemnifications contained in this Note Purchase Agreement and in
any document, certificate or statement delivered pursuant hereto or in
connection herewith shall survive the sale, transfer or repayment of the
Purchased Notes.

          SECTION 11.11 Tax Characterization. Each party to this Note Purchase
Agreement (a) acknowledges and agrees that it is the intent of the parties to
this Note Purchase Agreement that for all purposes, including federal, state and
local income, single business and franchise tax purposes, the Purchased Notes
will be treated as evidence of indebtedness secured by the Loans and proceeds
thereof and the trust created under the Indenture will not be characterized as
an association (or publicly traded partnership) taxable as a corporation,
(b) agrees to treat the Purchased Notes for federal, state and local income and
franchise tax purposes as indebtedness and (c) agrees that the provisions of all
Basic Documents shall be construed to further these intentions of the parties.

          SECTION 11.12 Conflicts. Notwithstanding anything contained herein to
the contrary, in the event of the conflict between the terms of the Sale and
Servicing Agreement and this Note Purchase Agreement, the terms of the Sale and
Servicing Agreement shall control.

          SECTION 11.13 Limitation on Liability. It is expressly understood and
agreed by the parties hereto that (a) this Note Purchase Agreement is executed
and delivered by Wilmington Trust Company, not individually or personally, but
solely as Owner Trustee of CapitalSource Funding II Trust, in the exercise of
the powers and authority conferred and vested in it, (b) each of the
representations, undertakings and agreements herein made on the part of the
Issuer is made and intended not as personal representations, undertakings and
agreements by Wilmington Trust Company but is made and

18



--------------------------------------------------------------------------------



 



intended for the purpose for binding only the Issuer, (c) nothing herein
contained shall be construed as creating any liability on Wilmington Trust
Company, individually or personally, to perform any covenant either expressed or
implied contained herein, all such liability, if any, being expressly waived by
the parties hereto and by any Person claiming by, through or under the parties
hereto and (d) under no circumstances shall Wilmington Trust Company be
personally liable for the payment of any indebtedness or expenses of the Issuer
or be liable for the breach or failure of any obligation, representation,
warranty or covenant made or undertaken by the Issuer under this Note Purchase
Agreement or any other related documents.

[SIGNATURE PAGE FOLLOWS]

19



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, the parties have caused this Note Purchase
Agreement to be executed by their respective officers hereunto duly authorized,
as of the date first above written.

              CAPITALSOURCE FUNDING II TRUST,     By: Wilmington Trust Company,
not in its individual capacity     but solely as Owner Trustee               By:
         

--------------------------------------------------------------------------------

    Name:       Title:                 CS FUNDING II DEPOSITOR LLC              
By:          

--------------------------------------------------------------------------------

    Name:       Title:                 CAPITALSOURCE FINANCE LLC              
By:          

--------------------------------------------------------------------------------

    Name:       Title:                 CITIGROUP GLOBAL MARKETS REALTY CORP.    
          By:          

--------------------------------------------------------------------------------

    Name:       Title:  

Note Purchase Agreement

20



--------------------------------------------------------------------------------



 



Schedule I
Information for Notices



1.   if to the Issuer:



      CapitalSource Funding II Trust       c/o Wilmington Trust Company      
Rodney Square North       1100 North Market Street       Wilmington, Delaware
19890       Attention: Corporate Trust Administration



    with a copy to the Administrator:



      CapitalSource Finance LLC       4445 Willard Avenue - 12th Floor      
Chevy Chase, Maryland 20815       Attention: Controller



2.   if to the Depositor:



      CS Funding II Depositor LLC       4445 Willard Avenue - 12th Floor      
Chevy Chase, Maryland 20815       Attention: Controller



3.   if to CapitalSource:



      CapitalSource Finance LLC       4445 Willard Avenue - 12th Floor      
Chevy Chase, Maryland 20815       Attention: Controller



4.   if to the Purchaser:



      Citigroup Global Markets Realty Corp.       390 Greenwich Street, 6th
Floor       New York, New York 10013       Attention: Asset-Backed Finance

I-1